NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       NOV 7 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 SAIF KHORSHED,                                  No. 15-55165

               Plaintiff-Appellant,              D.C. No. 2:14-cv-03435-GW-JPR

   v.
                                                 MEMORANDUM*
 PAULA ADAMS, LAWA Director of
 Human Resources, an individual; JOSEPH
 Y. AVRAHAMY, Attorney at Law, an
 individual,

               Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                     George H. Wu, District Judge, Presiding

                            Submitted October 25, 2016**

Before:       LEAVY, GRABER, and CHRISTEN, Circuit Judges.

        Saif Khorshed appeals pro se from the district court’s judgment dismissing

his employment action alleging violations of Title VII, the Americans with


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Disabilities Act (“ADA”), the Fair Labor Standards Act (“FLSA”), and various

other claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal for failure to state a claim under Federal Rule of Civil Procedure

12(b)(6). Landers v. Quality Commc’ns, Inc., 771 F.3d 638, 640 (9th Cir. 2015).

We may affirm on any basis supported by the record, Johnson v. Riverside

Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008), and we affirm.

      The district court properly dismissed Khorshed’s ADA and Title VII claims

because these statutes do not impose liability on individual defendants. See Walsh

v. Nev. Dep’t of Human Res., 471 F.3d 1033, 1037-38 (9th Cir. 2006).

      Dismissal of Khorshed’s FLSA claim for failure to pay overtime wages was

proper because Khorshed failed to allege facts sufficient to state a plausible claim

for unpaid overtime. See Landers, 771 F.3d at 644-46 (setting forth requirements

to state a plausible FLSA claim for overtime payments); see also Hebbe v. Pliler,

627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are to be liberally

construed, a plaintiff must still present factual allegations sufficient to state a

plausible claim for relief).

      The district court properly dismissed Khorshed’s “human rights” claim

because Khorshed failed to allege facts sufficient to state any plausible claim for

                                            2                                     15-55165
relief. See Hebbe, 627 F.3d at 341-42; Johnson, 534 F.3d at 1121-22 (9th Cir.

2008) (“A Rule 12(b)(6) dismissal may be based on either a lack of a cognizable

legal theory or the absence of sufficient facts alleged under a cognizable legal

theory.” (citation and internal quotation marks omitted)).

       The district court did not abuse its discretion by denying Khorshed’s motion

to alter or amend under Federal Rule of Civil Procedure 59(e) without first holding

a hearing for the parties to present oral argument. See Sch. Dist. No. 1J,

Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993) (setting

forth standard of review and grounds for relief); see also Fed. R. Civ. P. 78(b) (“By

rule or order, the court may provide for submitting and determining motions on

briefs, without oral hearings.”); C.D. Cal. L. R. 7-15 (“The Court may dispense

with oral argument on any motion except where an oral hearing is required by

statute. . . .”); Delange v. Dutra Const. Co., Inc., 183 F.3d 916, 919 n.2 (9th Cir.

1999) (setting forth standard of review of a district court’s interpretation and

application of its local rules).

       Khorshed’s contentions regarding alleged bias of the district court judge are

unpersuasive.

       AFFIRMED.

                                           3                                       15-55165